UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1798


LEO LIONEL PAYNE,

                    Plaintiff - Appellant,

             v.

JESSICA MANGUM, Prosecuting Attorney, in her individual and official capacity,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. J. Michelle Childs, District Judge. (3:18-cv-01993-JMC)


Submitted: November 21, 2019                                Decided: November 25, 2019


Before KEENAN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Leo Lionel Payne, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Leo Lionel Payne appeals the district court’s order accepting the recommendation

of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2012) complaint under 28

U.S.C. § 1915(e)(2)(B) (2012) and dismissing as moot his motion for default judgment.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Payne v. Mangum, No. 3:18-cv-01993-JMC (D.S.C.

July 23, 2019). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2